DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 2, 3, 6, 8, 12, and 14-25 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Claims 1, 4, 5, 7, 9-11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
The new matter rejection is based on the claim interpretation that the method now actively does not allow the inclusion of cylodextrin in the claimed method.
The present amendment includes new matter because the application as filed does not show contemplation of the performing the entirety of the present method steps without the use of SDS as part of the reaction reagents.  
For example, the application explicitly implicates the presence of SDS in the reaction involving nucleic acid isolation, repair and circularization:
“biological sample is treated with an extractant to release nucleic acids, thereby forming a sample mixture.  An extractant is added to the sample in order to lyse the tissue/cells and/or solubilize/digest proteins, providing accessible nucleic acids for downstream reaction.  The extractant is neutralized to inactivate the extractant which would otherwise inhibit downstream eyzmatic reactions.  In certain embodiments, the extractant is neutralized by adding a sequestrant.  In other embodiments, the extractant is neutralized by a physical condition change such as heating … The term, ‘sequestrant’ refers to a composition that neutralizes the effect of the For example, proteinase K may be used as the extractant when the biological sample is blood plasma, and proteinase K inhibitor is used as the sequestrant to neutralize the proteinase K … A sequestrant comprising a cyclodextran may be used to neutralize the effect of SDS” (section [0038])

	In fact, the specification explicitly states that a fragment DNA extracted directly from unpurified material is assumed to require the reagents, SDS and proteinase K which need neutralization:
“As shown, fragmented DNA is extracted directly from unpurified material using a buffer containing SDS and proteinase K.  The chemicals are then neutralized, followed by an optional repair of the DNA, denaturation into single strands, and circularized suing a single-stranded ligase …” (section [0056])

And for neutralizing the reagents, the specification contemplates the use of cyclodextrin (for SDS) and proteinase K inhibitor sold commercial by EMD Millipore:
“In activation of proteinase K and SDS – Proteinase K and SDS are highly inhibitory to the subsequent optional repair, circularization, and DNA amplification reactions and must be inactivated prior to these steps.  The crude lysate/dried punch is incubated with a solution that contains alpha-cyclodextrin to sequester the free SDS to render it unable to inhibit/denature enzymes in downstream reactions.  One method of inactivating proteinase K is by heating at high temperature, which has the drawback of denaturing DNA, preventing repair reaction from utilizing complementary sequence to fill gaps and synthesize intact DNA.  Another method to inactivate proteinase K is to utilized proteinase K inhibitor (EMD Millipore, peptide sequence ….) which irreversibly inactivates the proteinase K at room temperature.” (section [0058])

both SDS and Proteinase K:
“Neutralized tissue digestion buffer was prepared by combining a solution of 30 mM HEPES … 0.5% SDS … proteinase K with 2.5% alpha cyclodextrin and 0.25 mM proteinase K inhibitor” (Example 1, page 21)

“carryover mixture was prepared by drying 1 l of lysis buffer onto 1.2 mm FTA punch and performing neutralization.   This carryover mixture contained … 0.05% SDS … protinease K … 0.8% alpha cyclodextrin … 0.08 mM proteinase K inhibitor” (Example 2, page 21, bottom to page 22, 1st paragraph)

“deparaffinized section containing fixed SKOV3 xenograft tissue was scraped and underwent digestion in a lysis buffer containing … 0.5% SDS … proteinase K … neutralization with … 2.5% alpha cyclodextrin and 0.25 mM proteinase K inhibitor …” (Example 3, page 22, bottom)

“50 ng of fragmented DNA was subjected to repair and/or circularization as described in Figure 31” (Example 4, page 23, bottom)

	Therefore, what is clear is that Applicants’ have not contemplate performing the presently claimed method of recited steps without the use of SDS, nor do Applicants provide any working example that such was performed.  Rather, all reactions contemplated and explicitly shown require both SDS and proteinase K, which then are explicitly required by the entire disclosure as being required to be neutralized, with a single teaching for neutralizing SDS, which is alpha cyclodextrin 
	For these reason, the present claim which recites the present series of steps and actively eliminating the use of cyclodextrin is not deemed supported by the application as filed.  
Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 4, 5, 7, 9-11 and 13 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0304954 A1, published October 20, 2016, priority December 11, 2013) in view of Kore et al. (Bioorganic & Medicinal Chemistry Letters, 2009, vol. 19, pages 1296-1300), Lundin et al. (U.S. Patent No. 5,705,345, issued January 6, 1998; IDS ref), Mashimo et al. (Anal. Bioanal. Chem, 2011, vol. 401, pages 221-227), and Ballantyne et al. (Genomics, 2008, vol. 91, pages 301-305), made in the Office Action mailed on March 4, 2021 is maintained for the reasons of record.
For maintaining the present rejection, claim 1 has been interpreted to mean that only the sequestrant that neutralize proteinase K does not comprise alpha-cyclodextrain, that is, the method does allow the inclusion of alpha cyclodextrin so long as it is not part of the sequestrant that neutralizes proteinase K.
Applicants’ arguments presented in the Amendment received on May 3, 2021 have been carefully considered but they are not deemed persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
With regard to claim 1, Lin et al. disclose a method of generating single-stranded DNA circles from a biological sample (“circularizing individual polynucleotides of said plurality to form a plurality of circular polynucleotides, each of which having a junction between the 5’ end and 3’ end”, section [0006]), comprising:
treating a biological sample with an extractant to release nucleic acids, thereby forming a sample mixture (“sample is treated to extract polynucleotides, such as from cells in a sample … variety of extraction methods are available”, section [0066]);
utilizing a proteinase K (“an enzyme digestion step to help eliminate unwanted proteins from the sample, e.g., digestion with proteinase K … add a protein denaturation/digestion step to the protocol”, section [0066]);
denaturing the released nucleic acids to generate single-stranded nucleic acids (“DNA input is denatured into ssDNA, circularized by ligation …”, section [0032]);
contacting the single-stranded nucleic acids with a ligase that is capable of template-independent intramolecular ligation of a single-stranded DNA sequence to generate the single-stranded DNA circles (“circularizing is effected by subjecting the plurality of polynucleotides to a ligation reaction”, section [0007]; “double-stranded polynucleotides (e.g., dsDNA) is denatured into single-strands, followed by direct circularization (e.g., self-joining by CircLigase)”, section [0046]).
The single-stranded DNA circles are amplified (“amplifying the circular polynucleotides of (a)”, section [0006]), wherein the single-stranded DNA circles are amplified via RCA (“amplifying is effected by using a polymerase having strand-displacement activity, such as in rolling-circle amplification (RCA)”, section [0007]).
With regard to claim 4, the artisans teach that the concatmers generated from RCA is further enriched by amplification reactions, such as PCR (“enrichment following amplification of circularized polynucleotides comprises one or more additional amplification reactions”, section [0082]; “enrichments comprises amplification under conditions that are skewed to increase the length of the amplicons from concatemers… making the PCR products longer”, section [0084]; “amplifying circular polynucleotides or concatemers … Concatermers can be derived from amplification of circular polynucleotides”, section [0110]).
The amplification is performed with random primers (section [0025]).

With regard to claim 13, the nucleic acid is end-repaired (“double-stranded polynucleotide (e.g., dsDNA) is denatured into single-strands, followed by direct circularization … polynucleotides … are end-repaired and A-tailed to improve ligation efficiency … to improve ligation efficiency”, section [0046])
Lin et al. explicitly teach that the ligation, circularization and sequencing reaction should occur without intervening purification or separation:
“In some embodiments, polynucleotides are subjected to subsequent steps (e.g., circularization and amplification) without an extraction step and/or without a purification step.  

Lin et al., however, do not disclose the step of treating a biological sample with an extractant to release the nucleic acids and their neutralization and the subsequent steps of circularization by ligation without intermediate nucleic acid isolation or purification as the artisans lyse the sample with nucleic acids and isolate/purify the nucleic acids prior to the subsequent ligation and circularization step.
Lin et al. do not explicitly disclose that extractant is neutralized by addition of a proteinase K inhibitor or that a detergent is present in the extractant (claim 5).
Lin et al. do not explicitly disclose the use of an LNA modified primer.
Lin et al., while explicitly disclose the steps in a sequential manner, do not disclose that they are performed in a single reaction vessel (claim 7).
Lin et al., while explicitly listing a plurality of ligases which could perform the circularization of the DNA molecules, with explicit examples for ligases for circularizing template independent ssDNA, such as CircLigase™ (see section [0072]), 
Lin et al. do not explicitly teach TS2125, sold under the tradename, “CircLigase II™” (claim 9).
Lin et al. do not teach repairing DNA damage between neutralization and circularization step (i.e., steps (B) and (C)) (claim 13).
Kore et al. disclose the use of a peptide-based proteinase K inhibitor in a nucleic acid preparation reaction, wherein the artisans explicitly teach that the use of the inhibitor allows for direct amplification of nucleic acids without the need for an intermediate separation or purification step:
“In our search efforts to find better inhibitors to eliminate the need for proteinase K removal prior to further in vitro enzymatic reactions, we set out to validate the application of newly synthesized modified tetrapeptide” (page 1297, 1st column, 1st full paragraph)

“we have synthesized and evaluated the new potent proteinase K inhibitor … which inhibits proteinase K activity at 10-fold lower concentrations than the currently known inhibitor … We believe that the new inhibitor would be especially useful in molecular biology applications, especially sample without its removal, and as a result, it will allow RT-qPCR to be subsequently performed in the same reaction mixture” (page 1300, 1st column)

Lundin et al. disclose a method of utilizing an extractant and a sequestering extractant in isolating nucleic acids from sample and utilizing them in an amplification reaction (PCR) without the intervening step of separating or purification of nucleic acids (column 16).
Specifically, Lundin et al. disclose that HeLa cells were lysed with a cell lysis buffer, wherein the lysate was then directly placed into fresh tubes and treated with cyclodextrin, incubated, then resulting mixture amplified (column 16, line 53 to column 17, line 15).
Lundin et al. explicitly disclose that the part of the extractants are SDS (column 16, line 57) and proteinase K (column 16, line 59), and that the sequestrant is cyclodextrin (CD, or alpha-cyclodextrin, see column 16, lines 60-61).
Mashimo et al. evidence the availability of CircLigase II by commercial sales, for use in producing self-ligated, template independent circularized single-stranded DNA molecules (“Circligase II was purchased from Epicentre Technologies”, page 222, 2nd paragraph; “circular probe was synthesized from the linear ssDNAs padlock probes through ligation catalyzed by the Circligase II ssDNA ligase”, page 222, 3rd paragraph).
Ballantyne et al. (Genomics, 2008, vol. 91, pages 301-305) disclose that incorporation of LNA into oligonucleotide primers has been, “known to increase template binding strength and specificity for DNA amplification”, Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention as claimed to combine the teachings of Lin et al., Kore et al., Lundin et al., Mashimo et al., and Ballantyne et al., thereby arriving at the invention as claimed for the following reasons.
The courts have long held that combining reagents of the prior art which are known to work for the same purpose can be combine together.
	MPEP 2144.06, in discussing art recognized equivalence for the same purpose, mentions In re Kerkhoven, wherein the court expressed the following:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

The process of isolating nucleic acids from a sample for their analysis is a necessity and the art is replete with a plethora of such process, including those which allow for isolation and direct amplification of nucleic acids without an intervening purification.  The motivation to do so has also been well known, that is, to streamline the process, reduce multiple processes which would increase the chances of contamination, processing times, and user error.

The method disclosed by Lundin et al. contains all of the steps claimed by the instantly rejected method with the four major steps being: 1) liberation of nucleic acids from a sample and the use of a proteinase K; 2) denaturing the released dsDNA molecules to produce ssDNA molecules; and 3) circularizing the ssDNA molecules with a template-independent ligase that circularizes ssDNA molecules.
While Lundin et al. did not explicitly state that proteinase K should be inhibited after extractant was produced or the purification/isolation of nucleic acids be directly used in the subsequent ligation/amplification process without an intervening purification/isolation step, one of ordinary skill in the art would have been motivated to perform the processes without the intervening purification/isolation steps for the motivation which was known in the art as discussed above.
The teachings provided by Lundin et al. would have provided the one of ordinary skill in the art to perform the nucleic acid extraction steps of Lin et al. without the intervening purification/isolation steps, allowing the nucleic acids to participate in the direct amplification steps of Lin et al.
The proteinase K utilized by Lundin et al. in the extraction step, are indeed neutralized when amplification is commenced via heating (at 93oC, see column 17, lines 7-14).
Kore et al. would have also allowed inhibition of proteinase K involved in a typical nucleic acid extraction step, allowing the artisan to extract nucleic acids from a sample and directly amplify them without an intervening purification/isolation steps, that is, yielding a predictable result (“[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395; “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”, KSR)
In addition, given that Lin et al. already suggested that there would not need be any intervening isolation/purification steps between the circularization/ligation and amplification steps, said one of ordinary skill in the art would have also expected that combining the teachings of Kore et al. and Lundin et al. would have allowed ligation/circularization and amplification to proceed without the need for said intervening isolation/purification steps.
Lastly, the use of LNA nucleotide analogs in a primer was known in the art to increase binding specificity and reduce mis-annealing as evidenced by Ballantyne et al.
Ballantyne et al. with the teachings of Lin et al., Kore et al., Lundin et al. and Mashimo et al., for the benefit of increasing the specificity of Lin et al.’s primer to its target template nucleic acid.
One of ordinary skill in the art would have also have a reasonable expectation at successfully combining the teachings as any amplification reactions involving primer to template hybridization, including PCR, RT-PCR, allele-specific PCR, as well as RCA, would have benefited from such specificity and enhanced binding, the benefit of which would have been easily envisioned by said one of ordinary skill in the art.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.Response to Arguments:
	Applicants’ arguments are rendered moot in view of the present rejection based on new grounds and a new reference.
	The Office, however, responds to Applicants’ remark found on page 6 to page 7 of the Response, wherein Applicants state that the solution of Lundin does not need to be subjected to an isolation step that removes the complex from the solution due to the presence of a cyclodextrin, whereas the present claims do not recite cyclodextrin.

    PNG
    media_image1.png
    224
    980
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    302
    984
    media_image2.png
    Greyscale
	This argument is not found persuasive because Applicants’ invention do, in fact, rely on the use of cyclodextrin for an extractant which comprises SDS, which is clearly recited in instant claim 5.  For example, sections [0056] and [0058] disclose the following:
While claims have been amended during prosecution to remove reference to cyclodextrin, doing so does not negate nor preclude addition of additional elements into the present claims as the claims “comprise” the recited steps2, with the element, cyclodextrin, clearly being an integral part of the method’s ability to directly amplify nucleic acids from a sample without an intervening purification/isolation step based on its neutralize SDS which is utilized in a nucleic acid extraction buffer.
	Therefore, Applicants’ arguments are not deemed persuasive and the rejection is deemed proper.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that claim 1, as amended, explicitly excludes cyclodextrin from the scope covered by claim 1 (page 5, Response).
	However, as stated in the above claim interpretation, the claim 1 does not entirely preclude the use of cyclodextrin, but that the sequestrant that neutralizes proteinase K does not include cyclodextrin.  And as discussed in the body of the rejection, the Kore et al. disclose the same proteinase K inhibitor Applicants use which is commercially sold by Millipore, with the explicit suggestion that it does not require its removal prior to performing enzymatic reactions such as PCR:
“inhibited without its removal, and as a result, it will allow RT-qPCR to be subsequently performed in the same reaction mixture” (page 1300, 1st column, Kore et al.)

	In sum, the rejection is maintained because: 1) Applicants’ claim does not preclude the use of cyclodextrin at all in the claimed method, but only in the sequestrant that neutralizes proteinase K and Kore et al. teaches such as sequestrant; and 2) the use of proteinase K sequenstrant as the proteinase K inhibitor in the method of Lundin et al. would have yielded the same predictable outcome as Lundin et al. already taught the need to inactivate proteinase K be it by heating.
	Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.
Rejection – New Grounds
For the present rejection, claim 1 has been interpreted to mean that only the sequestrant that neutralize proteinase K does not comprise alpha-cyclodextrain, that is, the method does allow the inclusion of alpha cyclodextrin so long as it is not part of the sequestrant that neutralizes proteinase K.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heller et al. (US 2016/0053307 A1, published February 2016, priority July 2013).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 
	With regard to claims 1 and 7, Heller et al. teach a method of generating single-stranded DNA circles from a biological sample comprising the steps:
treating a biological sample with an extractant to release nucleic acids, thereby forming a sample mixture (“tissue was then digested using proteinase K digest solution …”, section [0089]);
neutralizing the extractant, wherein the extractant is neutralized by adding a sequestrant comprising a proteinase K inhibitor, wherein the sequestrant does not include cyclodextrin (digestion mixture … 5 l of crude extracted (containing 40 ng of DNA) is treated with a proteinase K inhibitor … EMD Millipore …” (section [0090]);
denaturing the released nucleic acids to generate single-stranded DNA (“reaction mixture was heated to about 95oC for 3 minutes”, section [0091]);
contacting the single-stranded DNA with a ligase that is capable of template-independent, intramolecular ligation of a single-stranded DNA sequence to generate the single-stranded DNA circles (“[t]o this was added 0.44 l of CIRCLIGASE II™ …”, section [0091]; see also [0093] for REV12 protocol); and
amplifying the single-stranded DNA circle via rolling circle amplification with 2-Thio-dT (see claims 1 and 2; also section [0094]), wherein all the steps of the method are performed in a single reaction vessel (claim 17).
With regard to claim 5, SDS is employed (see section [0089]).
With regard to claim 8, the ligase is a TS2126 RNA ligase (see claim 13).
With regard to claim 10, the biological sample is FFPE (see section [0089]).
With regard to claim 11, biological sample is from a region of interest (“tissue was scraped and transferred”, section [0089]).
With regard to claim 13, enzymatic repair is performed (see REV12 on section [0093]; “entire circularization mix … was used for the repair/damage elimination reaction by adding 1.5 l of 10x Repair buffer …”).
Therefore, the invention as claimed is deemed anticipated by Heller et al.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 5, 2021
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference being made is presumably to Example 3, and not Figure 3 as Figure 3 does not show any repair/circularization steps.
        2 See MPEP 2111.03, where the transitional phrase, “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  “The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps” (Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).